Case 2:16-cv-03974-ADS-SIL Document 219 Filed 10/30/18 Page 1 of 2 PageID #: 4449




                                           LAW OFFICES OF
                           LOUIS D. STOBER, JR., L.L.C.
                                           98 FRONT STREET
                                        MINEOLA, NEW YORK 11501


 LOUIS D. STOBER, JR                                              WEBSITE: WWW.STOBERLAW.COM
  _____________                                                       TEL: (516) 742-6546
                                                                      FAX: (516) 742-8603*
 ALYSSA F. BOMZE†                                         * NOT FOR   SERVICE OF PROCESS
 ANTHONY P. GIUSTINO‡
 ____________________
 ‡ OF
    COUNSEL
 †ADMITTED IN NY & NJ

                                          October 30, 2018

 Honorable Arthur D. Spatt, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 Re:        Arciello et al. v. County of Nassau, et al. Docket No.: 16-cv-3974 (ADS)(SIL)

 Dear Judge Spatt:

         Pursuant to Your Honor’s October 23, 2018 order granting the Defendants a second
 extension of time to file their response to the Plaintiffs’ class action motion, the Defendants’
 papers were to be filed on or before 10/29/2018 [DE 216]. Pursuant to Your Honor’s individual
 rules, all documents in civil cases including motions, letters and stipulations are to be filed via
 ECF. (1)(A.) Your Honor’s rules further state that any papers which are submitted to the Court in
 violation of Your rules “will not be docketed and will be returned to sender or disregarded.”
 (2)(E.)

         In the present matter, the Defendants have not yet filed on ECF a response to the
 Plaintiffs’ class action motion, despite yesterday’s deadline, instead seemingly scrambling to
 meet this Court’s deadline by e-mailing a copy of their papers to Plaintiffs’ counsel at
 approximately midnight this morning without filing the same via ECF. While the Defendants’
 counsel claimed that ECF was down, preventing their filing within the deadline late last night, a
 review of the docket shows that they were able to file a Notice of Appearance around 10:30 p.m.
 for Ms. Andors. As the Defendants have failed to timely file their response in accordance with
 the dictates of this Court and Your Honor’s individual rules, despite receiving two separate
 extensions of time, we ask that any effort made by the Defendants to file a response now that the
 deadline has passed be disregarded by this Court in accordance with Your Honor’s individual
 rules and that the Plaintiffs’ Motion for Class Certification be granted as unopposed.
Case 2:16-cv-03974-ADS-SIL Document 219 Filed 10/30/18 Page 2 of 2 PageID #: 4450


                  LAW OFFICES OF
           LOUIS D. STOBER, JR. L.L.C.


        We thank you for your time and consideration with respect to this matter. Should you
 have any further questions, please feel free to contact the undersigned.


                                                         Very truly yours,


                                                         Louis D. Stober, Jr.
                                                         Louis D. Stober, Jr., Esq. (LS-9318)
